Supreme Court

wa ts

Nevapa

dP

OF

Ant

Tes.

IN THE SUPREME COURT OF THE STATE OF NEVADA

   
  

LAS VEGAS PAVING, No. 85477
Petitioner,
vs.
THE EIGHTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA, grey eH ge
IN AND FOR THE COUNTY OF PILED
CLARK; THE HONORABLE ADRIANA
ESCOBAR, DISTRICT JUDGE; AND OCT 24 2022
THE HONORABLE MICHAEL A. __ eLIZAGEp: ». oF. WN
CHERRY, SENIOR DISTRICT COURT ol Cae eee’
JUDGE, EPRYY CLERK
Respondents,

and

DE’LOIS Y. TURNER,
Real Party in Interest.

 

ORDER DENYING PETITION

This is an original petition for a writ of mandamus challenging
a district court order denying a motion to strike a request for a trial de novo
and a district court order denying a motion for reconsideration. Petitioner
asserts that Real Party in Interest failed to participate in the mandatory
court-annexed arbitration program in good faith and therefore the district
court should have stricken her request for a trial de novo.

A writ of mandamus is available when the petitioner lacks a
plain, speedy, and adequate remedy at law. NRS 34.170; Pan vu. kighth
Judicial Dist. Court, 120 Nev. 222, 224, 88 P.8d 840, 841 (2004).
“Petitioners carry the burden of demonstrating that extraordinary relief is
warranted.” Pan, 120 Nev. at 228, 88 P.3d at 844. After reviewing the
instant petition, we conclude that Petitioner has failed to meet its burden

of demonstrating that it lacks an adequate remedy at law by way of an

22-22)F0

 

 

 
Supreme Court

Nevaba

pea MVE

GF

\

sates

appeal after a final judgment. See Walker v. Second Judicial Dist. Court,
136 Nev. 678, 683, 476 P.3d 1194, 1198 (2020) (holding that an appeal after
a final judgment is an adequate remedy to challenge bad faith participation
in the court-annexed arbitration program). Accordingly, we

ORDER the petition DENIED.

 

 

 

Hardesty

AVG 9 od.

Stiglich

ee: Hon. Adriana Escobar, District Judge
Hon. Michael A. Cherry, Senior Justice
Emerson Law Group
Dimopoulos Injury Law
Ryan Alexander, Chtd.
Eighth District Court Clerk